323 S.W.3d 458 (2010)
Suzanne WACK, Appellant,
v.
Nathan S. COHEN, Respondent.
No. ED 94311.
Missouri Court of Appeals, Eastern District, Division Three.
October 26, 2010.
Patricia A. Zimmer, Belleville, IL, for appellant.
Thomas J. Hayek, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., LAWRENCE E. MOONEY, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Suzanne Wack (Client) appeals the judgment of the circuit court after it granted directed verdict in favor of Nathan Cohen (Lawyer) in an action for legal malpractice.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).